           Case 1:99-cr-00192-CSH Document 74 Filed 08/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,                                    No. 99 Cr. 192 (CSH)

                v.



 MILVIO DUARTE,                                                 AUGUST 11, 2021


                Movant-Defendant.




             RULING ON MOTION TO WITHDRAW AS COUNSEL [Doc. 73]

HAIGHT, Senior District Judge:

       Eunice C. Lee, an attorney with the Federal Defenders of New York, Appeals Bureau, has

moved for an order permitting her to withdraw as counsel of record for movant Milvio Duarte in the

above-captioned matter. In so moving, she represents that she "will be leaving employment with the

Federal Defenders" and that Duarte will continue to be represented by Attorney Daniel Habib of the

Federal Defenders.1 Lee further asserts that her "withdrawal from this case will not cause any

disruption in this matter" because she has had no involvement in the case since Habib entered his

appearance [Doc. 67] on May 26, 2021. Doc. 73, at 1. Moreover, Lee notes that "this Court has



       1
          The Court takes judicial notice that Lee has been confirmed as a new member of the United
States Court of Appeals for the Second Circuit and awaits her judicial commission.
https://www.reuters.com/legal/litigation/eunice-lee-longtime-ny-public-defender-confirmed-2nd-
circuit-2021-08-07/.

                                                1
          Case 1:99-cr-00192-CSH Document 74 Filed 08/11/21 Page 2 of 2




stayed decision in this case pending the outcome of the Supreme Court's decision in United States

v. Taylor, No. 20-1459, 2021 WL 2742792, at *1 (U.S. July 2, 2021), and its determination of the

certiorari petition in Scott v. United States, No. 20-7778 (relating to United States v. Scott, 990 F.3d

94 (2d Cir. 2021))." Doc. 73, at 1. Finally, Lee attests that she "is not retaining or charging a lien"

in the present case. Id. at 2.

        Under these circumstances, pursuant to Local Civil Rule 1.4 of the Southern District of New

York, the Court hereby GRANTS the motion to withdraw [Doc. 73] and terminates Eunice C. Lee

as counsel of record for Milvio Duarte in this matter. All ECF docketing notifications of the case

to Lee shall be discontinued.

        It is SO ORDERED.

        Dated: New Haven, Connecticut
               August 11, 2021

                                                /s/Charles S. Haight, Jr.
                                                CHARLES S. HAIGHT, JR.
                                                Senior United States District Judge




                                                   2
